Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-10 are objected to because of the following informalities:  
Suggest changing each Claim with proper size, spacing and lines spacing; please see details under MPEP 42.6 Filing of documents, including exhibits; service.
Appropriate correction is required.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the irradiation area of the laser beam” in last to the fourth line. There is insufficient antecedent basis for this limitation in the claim.  
Claim 8 recites the limitation “the first side and/or the second side of the first peak area” in line 2. There is insufficient antecedent basis for this limitation in the claim.  
The rest of the claims are also rejected because each claim depends on a rejected claim.  For the purpose of examination the suggest change will be assume unless otherwise state.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito (JP 2004 174570 A) in view of Shimura (JP H04 187391 A) and Sugiyama (CN 104364044 A).  
Regarding Independent Claim 1, Saito discloses a method for manufacturing a joined body by joining an upper base material and a lower base material through a laser welding (Laser welding method and apparatus for the same, see Title; welding objects 6 and 7, Abstract, Figs 1-10), the upper base material comprising an upper surface, a lower surface positioned on an opposite side of the upper surface (welding object 6 comprising an upper surface, a lower surface positioned on an opposite side of the upper surface, Figs 1-10), and an end surface positioned between an edge of the upper surface and an edge of the lower surface (welding object 6 comprising an end surface positioned between an edge of the upper surface and an edge of the lower surface, Figs 1-10), the method comprising:
disposing the upper base material (welding object 6) above the lower base material (welding object 7) in such a manner that the lower surface faces the lower base material, and the end surface is elongated along the lower base material (See Figs 1-10); and
irradiating a laser beam (laser beam 4a, Fig 1, P 4 of 8, line 6) so as to form an initial irradiation area on only the upper surface of the upper base material or on only both the upper surface and the end surface of the upper base material, whereby the end surface of the upper base material (welding object 6) and the lower base material (welding object 7) are fillet welded (a fillet welding, Abstract),

wherein a side where the upper surface and the lower surface are positioned is a first side and an opposite side of the first side is a second side, with the end surface as a reference (See Figs 1-10),
wherein a direction along which the upper surface and the lower surface of the upper base material (welding object 6) are opposing is a reference direction (See Figs 1-10),
wherein an irradiation direction of the laser beam (laser beam 4a, Figs 1 and 5-6) is inclined relative to the reference direction so that the laser beam travels toward the first side (See Figs 1-10) as the laser beam approaches the upper base material (See Figs 1-10), and
wherein the laser beam is set in such a manner that a first peak area on which an intensity of the laser beam irradiated is the highest among the irradiation area of the laser beam is formed, and that the intensity of the laser beam is lower toward the second side from the first peak area within the irradiation area of the laser beam.
Saito discloses the invention substantially as claimed and as discussed above; except, irradiating a laser beam so as to form an initial irradiation area on only the upper surface of the upper base material or on only both the upper surface and the end surface of the upper base material, wherein the initial irradiation area is an area irradiated with the laser beam at a time of melting start because of the fillet welding, and wherein the laser beam is set in such a manner that a first peak area on which an 
Shimura teaches a laser welding method (with laser beam to form a weld bead, Abstract) for manufacturing a joined body by joining an upper base material (a member 20, Abstract, Fig 1) and a lower base material (steel plate 10, Abstract, Fig 1) through a laser welding, irradiating a laser beam (laser beam 40, Abstract, Fig 1) so as to form an initial irradiation area on only the upper surface of the upper base material (only the upper surface of member 20, Abstract, see Fig 1) or on only both the upper surface and the end surface of the upper base material (a laser welder at the end of the member 20 to be joined, P 3 of 4, line 4-5, see Fig 1),
Saito in view of Shimura teach the invention as claimed and as discussed above; except wherein the laser beam is set in such a manner that a first peak area on which an intensity of the laser beam irradiated is the highest among the irradiation area of the laser beam is formed, and that the intensity of the laser beam is lower toward the second side from the first peak area within the irradiation area of the laser beam.
Sugiyama teaches a laser welding method (welding torch 11 and 12, Fig 1, [0056]) for manufacturing a joined body by joining an upper base material (first work W1, [0075], Figs 5-7) and a lower base material (second work W2, [0075], Figs 5-7) through a laser welding (in laser welding, Abstract), wherein a laser beam (laser beam is irradiated, [0030]) is set in such a manner that a first peak area on which an intensity of the laser beam irradiated is the highest among the irradiation area of the laser beam is formed (the light intensity becomes the peak (100%) is the base point, [0060]), and 
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Saito with Shimura’s further teaching of irradiating a laser beam so as to form an initial irradiation area on only the upper surface of the upper base material or on only both the upper surface and the end surface of the upper base material, wherein the initial irradiation area is an area irradiated with the laser beam at a time of melting start because of the fillet welding (the limitation “an area irradiated with the laser beam at a time of melting start because of the fillet welding” taught by Saito already), because Shimura teaches, in Abstract, of providing an excellent welding method of securely join various members together and to keep a desired strength after joined; and it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Saito in view of Shimura with Sugiyama’s further teaching of wherein the laser beam is set in such a manner that a first peak area on which an intensity of the laser beam irradiated is the highest among the irradiation area of the laser beam is formed, and that the intensity of the laser beam is lower toward the second side from the first peak area within the irradiation area of the laser beam, because Sugiyama teaches, in Abstract, of providing an excellent welding method of create a laser profile, that a portion corresponding to the laser has a power density  of an extent enabling heat conduction welding.
Regarding Claims 2-4, 7-8 and 10, Saito in view of Shimura and Sugiyama teach the invention as claimed and as discussed above; except Claims 2-4 and 8. 
Sugiyama further teaches Claim 2, wherein the laser beam (in laser welding, Abstract) is further set in such a manner that the intensity of the laser beam is lower toward the first side (the limitation “the first side” taught by Saito already) from the first peak area within the irradiation area of the laser beam (the light intensity of the laser beam becomes a peak is not located at the boundary portion of the plurality of base materials, [0030]).
Claim 3, wherein the first peak area of the laser beam is positioned on the upper surface (see Figs 6-7 and 12-13) of the upper base material (the limitation “the upper base material” taught by Saito already).
Claim 4, wherein the first peak area of the laser beam is positioned at a boundary (see Figs 6-7 and 12-13) between the upper surface and the end surface (the limitation “the upper surface and the end surface” taught by Saito already).
Claim 7, wherein the upper base material (welding objects 6) is a plate-shaped member (see Figs 1-2 and 4-10).
Claim 8, wherein the laser beam (in laser welding, Abstract) is set in such a manner that at least one second peak area is formed on the first side and/or the second side of the first peak area (Clearly, two different peak areas will formed at different location) within the irradiation area of the laser beam, (the limitation “the irradiation area of the laser beam” taught by Saito already) and wherein the second peak area is an area in which the laser beam intensity is locally high and the laser beam intensity (second peak area- the light intensity becomes 50% of the peak value, [0088]) is lower 
Claim 10, wherein the fillet welding is performed by displacing the irradiation area of the laser beam along a path extending in a substantially straight manner (see 4a along a path extending in a substantially straight manner, Fig 5).

Regarding Claims 5 and 9, Saito in view of Shimura and Sugiyama teach the invention as claimed and as discussed above; except Claims 5 and 9. 
Shimura further teaches Claim 5, wherein the first peak area of the laser beam (the limitation “the first peak area of the laser beam” taught by Sugiyama already) is formed substantially in the middle between an end of the first side and an end of the second side within the irradiation area of the laser beam (with laser beam 40, see details in Fig 1).
Claim 9, wherein the initial irradiation area of the laser beam (the limitation “the initial irradiation area of the laser beam” taught by Saito already) is formed at an area near a boundary between the upper surface and the end surface of the upper base material (see details in Fig 1).

Regarding Claim 6, Saito in view of Shimura and Sugiyama teach the invention as claimed and as discussed above; and Saito further discloses
Claim 6, wherein the upper base material is arranged with an interspace between itself and the lower base material (an interspace between welding object 6 and welding object 7, Figs 4-5).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is advised to refer to the Notice of References Cited for pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, supervisor Ibrahime Abraham can be reached on 571/270-5569, or supervisor Kosanovic Helena can be reached on 571/272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761